LAMBERT, Senior Judge,
dissenting:
I concur with much the majority has written, but I must dissent from the conclusion. I am unable to conclude that the PMPA preempts such a fundamental state law as forcible detainer. Rather, the inquiry should be whether the PMPA and state law may coexist.
If it appeared that a state law forcible detainer action was merely a subterfuge to wrongfully dispossess a franchisee, then a PMPA violation would occur. On the other hand, a franchisee should not be permitted to hide behind the PMPA as a means of avoiding its basic duties under the lease, such as payment of rent.
As noted by the majority, the trial court provided no analysis and no insight into its thinking. Therefore, I would remand to the trial court to consider the PMPA as it may apply to the facts presented and to render an appropriate judgment observing state law to the extent possible with due regard to the requirements of the PMPA.